Exhibit 10.7

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

2018 RESTRICTED STOCK PLAN FOR DIRECTORS

THIS NUVERRA ENVIRONMENTAL SOLUTIONS, INC. 2018 RESTRICTED STOCK PLAN FOR
DIRECTORS (the “Plan”) is made effective this 22nd day of February, 2018, to
govern the grant of shares of restricted stock to Directors of the Company.

ARTICLE I

Definitions

As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:

(a)    “Award” means a grant of Restricted Stock under the Plan, subject to the
terms and conditions of the Plan and the applicable Award Agreement.

(b)    “Award Agreement” means a Restricted Stock Award Agreement between the
Company and a Director evidencing the terms and conditions of an Award of
Restricted Stock.

(c)    “Board” or “Board of Directors” shall mean the board of directors of the
Company.

(d)    “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events after the Effective
Date:

 

  (i) any Person or any group of Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Exchange Act (excluding a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) is or becomes the “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding voting securities; or

 

  (ii) there is consummated a reorganization, recapitalization, merger or
consolidation, in a single transaction or series of related transactions,
involving the Company, unless (i) immediately after the consummation of such
transaction, the voting securities of the Company immediately prior to such
transaction continue to represent or are converted into more than 50% of the
combined voting power of the then-outstanding voting securities of the Person
resulting from such transaction, and (ii) no Person, as a result of such
transaction or series of related transactions, is or becomes the “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or comparable governing body) of the successor
entity, except to the extent that such ownership existed prior to any such
transaction; or

 

- 1 -



--------------------------------------------------------------------------------

  (iii) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company; or

 

  (iv) there is consummated an agreement or series of related agreements for the
sale or other disposition, directly or indirectly, by the Company of all or
substantially all of the Company’s assets, other than such sale or other
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) above, a
“Change in Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of the Company immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares of, an entity which owns, either directly or through a subsidiary,
all or substantially all of the assets of the Company immediately following such
transaction or series of transactions.

(e)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

(f)    “Company” means Nuverra Environmental Solutions, Inc., a Delaware
corporation.

(g)    “Compensation Committee” shall mean such Board committee as may be
designated by the Board to administer the Plan.

(h)    “Director” shall mean any non-employee who is serving as a member of the
Board of Directors.

(i)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

(k)    “Restricted Stock” means Stock issued pursuant to the Plan.

(l)    “Restricted Period” means the time period(s) over which an Award vests as
set forth in Section 5.3 of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

(m)    “Plan” shall mean this Nuverra Environmental Solutions, Inc. 2018
Restricted Stock Plan for Directors.

(n)    “Service” shall mean the tenure of an individual as a Director.

(o)    “Stock” shall mean the Company’s common stock, par value $0.01 per share,
and such other securities as may be substituted (or re-substituted) therefor
pursuant to Section 4.3.

ARTICLE II

The Plan

2.1    Purpose. The purpose of the Plan is to advance the interests of the
Company and its shareholders by affording to the Directors an opportunity to
increase their proprietary interest in the Company and recognize their efforts
in connection with the organization of the Company by the grant of shares of
Restricted Stock to such Directors under the terms set forth herein.

2.2    Effective Date. The Plan shall become effective on the approval of the
Plan by the Board of Directors.

2.3    Participants. Only Directors shall be eligible to receive Awards under
the Plan.

ARTICLE III

Plan Administration

3.1    Compensation Committee. This Plan shall be administered by the
Compensation Committee.

3.2    Power of the Compensation Committee. The Compensation Committee shall
have full authority and discretion: (a) to determine, consistent with the
provisions of this Plan, which of the Directors will be granted Awards, the
times at which Awards shall be granted, and the number of shares of Restricted
Stock covered by each Award; (b) to construe and interpret the Plan; (c) to
determine the terms and provisions of each respective Award Agreement, which
need not be identical; and (d) to make all other determinations and take all
other actions deemed necessary or advisable for the proper administration of the
Plan. All such actions and determinations shall be conclusively binding upon all
persons for all purposes.

ARTICLE IV

Shares of Stock Subject to Plan

4.1    Limitations. Subject to adjustment pursuant to the provisions of
Section 4.3 hereof, the number of shares of Stock which may be issued hereunder
pursuant to Award Agreements shall not exceed an aggregate of one hundred
thousand (100,000) shares. Shares of Restricted Stock granted shall be issuable
only from authorized and unissued shares or treasury shares of Stock.

4.2    Restricted Stock Granted Under Plan. Shares of Restricted Stock granted
hereunder shall not again be available for the grant of Awards hereunder. If
Awards granted hereunder shall forfeit in whole or in part, then the
Compensation Committee shall have the discretion to grant new Awards hereunder
covering the number of shares of forfeited Stock to which such forfeited
Restricted Stock related.

 

- 3 -



--------------------------------------------------------------------------------

4.3    Stock Adjustments; Mergers and Combinations. Notwithstanding any other
provision in this Plan, if the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of any other corporation by reason of any
merger, consolidation, liquidation, recapitalization, reclassification, stock
split up, combination of shares, or stock dividend, the total number of shares
set forth in Section 4.1 of the Plan shall be proportionately and appropriately
adjusted by the Compensation Committee.

4.4    Acceleration of Vesting. Subject to Section 4.3, upon a Change in
Control, Awards, to the extent not previously vested, shall vest with the
restrictions lapsing notwithstanding the provisions of Section 5.3 hereof.

ARTICLE V

Restricted Stock

5.1     Awards and Award Agreements. Each Award granted hereunder shall be
evidenced by minutes of a meeting of the Compensation Committee authorizing the
same and by a written Award Agreement dated as of the date of grant and executed
by the Company and the Director, which Award Agreement shall set forth such
terms and conditions as may be determined by the Compensation Committee to be
consistent with the Plan. Each Award shall have a Restricted Period of one
(1) or more years as determined by the Committee. After the Committee determines
that it will grant an Award to a Director, it will deliver an Award Agreement to
the Director containing the terms under which the Restricted Stock may become
vested and the number of shares of Restricted Stock that the Director shall be
entitled to receive upon vesting of the Award. The Award shall be accepted by
the Director executing and delivering the award Agreement in the manner
specified by the Committee.

5.2    Purchase Price. Restricted Stock shall be offered under the Plan for such
consideration in cash or services as is determined by the Committee and set
forth in the applicable Award Agreement.

5.3    Restricted Period. At the time an Award is made, the Committee shall
establish period(s) of time during which the shares of Restricted Stock granted
shall be restricted and subject to forfeiture (the “Restricted Period”). The
duration of the Restricted Period and the limitations on transferability will be
set forth in the Award Agreement. Each Award may have a different Restricted
Period as determined by the Committee in its discretion.

5.4    Risk of Forfeiture. In the event a Director shall cease to be a Director
for any reason, then except as otherwise set forth in this Section 5.4 or in
Section 5.9, the Director shall, for no consideration, forfeit to the Company
all shares of Restricted Stock granted to the Director pursuant to an Award
Agreement that have not previously vested. Upon the unanimous approval of the
Committee (except that if the Director whose Restricted Stock is at issue is a
member of the Committee, then that Director will abstain from the decision), the
Committee may decide to accelerate the vesting of all or any portion of the
shares of Restricted Stock that had not vested prior to the date the Director’s
Service terminates.

 

- 4 -



--------------------------------------------------------------------------------

5.5    Non-transferability of Awards. No Restricted Stock awarded under the Plan
shall be transferred, sold, exchanged, pledged or otherwise disposed of by a
Director during the Restricted Period, other than (i) by the Director’s last
will and testament, (ii) by the applicable laws of descent and distribution, or
(iii) as otherwise determined by the Committee. The provisions of the Plan and
each applicable Award Agreement shall be binding upon the Director’s executors,
administrators, personal representatives, and heirs.

5.6    Stock Certificate Representing Restricted Stock and Book Entry. At the
time of grant of an Award, the Company may issue stock certificates or cause
such shares to be issued in the name of the Director on the books and records of
the Company that evidence the Restricted Stock pending the lapse of applicable
restrictions; and if a stock certificate is issued, such certificate shall bear
a legend making reference to such restrictions substantially in the following
form (or such other form as the Committee shall specify):

“The transferability of this certificate and the shares of stock represented by
this certificate are subject to the terms and conditions (including forfeiture)
of the Nuverra Environmental Solutions, Inc. 2018 Restricted Stock Plan For
Directors and an Award Agreement entered into by the registered owner and
Nuverra Environmental Solutions, Inc. Copies of such Plan and Award Agreement
are on file in the offices of Nuverra Environmental Solutions, Inc.”

5.7    Escrow of Restricted Stock. To facilitate enforcement of the transfer
restrictions prior to vesting, such shares of Restricted Stock granted to a
Director shall be held in custody by the Company as escrow agent until the
restrictions thereon have lapsed. Each Director shall execute and deliver to the
Company a stock power endorsed in blank for the shares of Restricted Stock
covered by an Award.

5.8    Shares Upon Vesting. Upon the expiration of the Restricted Period and the
satisfaction of any other conditions specified in an applicable Award Agreement,
the restrictions applicable to an Award of Restricted Stock shall lapse and the
number of shares of Stock shall be delivered by the Company as soon as
administratively feasible, free and clear of such restrictions and legends,
except any that may be imposed by law. A new stock certificate or record on the
books and records of the Company for the balance of any shares of Restricted
Stock shall be issued with applicable restrictive legends and held in escrow by
the Company pending lapse of such restrictions.

5.9    Effect of Death, Disability, Retirement or Other Termination of Service.

(a)    If a Director’s Service shall be terminated by reason of retirement after
age seventy (70) or the disability (as defined in Section 5.9(b) hereof) or
death of the Director, then all outstanding Awards granted to such Director
shall become one hundred percent (100%) vested on the date of such termination
of Service.

 

- 5 -



--------------------------------------------------------------------------------

(b)    For purposes of this Section 5.9, the term “disability” shall have the
meaning set forth in Code Section 22(e)(3).

5.10    Investment Intent. Upon or prior to a Director’s execution and delivery
of an applicable Award Agreement, the Director shall furnish to the Company in
writing such information or assurances as, in the Company’s opinion, may be
necessary to enable it to comply fully with the Securities Act of 1933, as
amended, and the rules and regulations thereunder and any other applicable
statutes, rules, and regulations. Without limiting the foregoing, if a
registration statement is not in effect under the Securities Act of 1933, as
amended, with respect to the shares of Restricted Stock to be issued as a result
of an Award, the Company shall have the right to require, as a condition to the
grant of such Award, that the Director represent to the Company in writing that
the shares of Restricted Stock to be received upon grant of such Award and the
shares of Stock upon vesting of the Award will be acquired by the Director for
investment and not with a view to distribution and that the Director agree, in
writing, that such shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel reasonably acceptable to it to the effect that such
disposition is exempt from the registration requirements of the Securities Act
of 1933, as amended. The Company shall have the right to endorse on certificates
representing shares of Restricted Stock and Stock such legends referring to the
foregoing representations and restrictions or any other applicable restrictions
on resale or disposition as the Company, in its discretion, shall deem
appropriate.

ARTICLE VI

Termination, Amendment, and Modification of Plan

The Board may at any time terminate, and may at any time and from time to time
and in any respect amend or modify, the Plan; provided, however, that no such
action of the Board without approval of the shareholders of the Company may
increase the total number of shares of Stock subject to the Plan except as
contemplated in Section 4.3 hereof, and provided further that no termination,
amendment, or modification of the Plan shall without the written consent of the
Director holding an Award adversely affect the rights of the Director with
respect to such Award.

ARTICLE VII

Miscellaneous

7.1    Service. Nothing in the Plan or in any Award granted hereunder or in any
Award Agreement relating thereto shall confer upon any Director the right to
continue Service.

7.2    Other Compensation Plans. The adoption of the Plan shall not affect any
other compensation plans in effect for the Company, nor shall the Plan preclude
the Company from establishing any other forms of incentive or other compensation
for Directors.

7.3    Plan Binding on Successors. The Plan shall be binding upon the successors
and assigns of the Company.

7.4    Singular; Plural; Gender. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender.

 

- 6 -



--------------------------------------------------------------------------------

7.5    Applicable Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware.

7.6    Headings, etc., No Part of Plan. Headings of articles and sections hereof
are inserted for convenience and reference; they constitute no part of the Plan.

7.7    Severability. If any provision or provisions of this Plan shall be held
to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

7.8    Code Section 83(b) Elections; Tax Withholdings. Section 83(b) of the Code
permits a recipient of Restricted Stock to elect, within thirty (30) days
following the date of grant of the Award, to elect to immediately recognize
ordinary income in an amount equal to the fair market value of the Stock on the
date of the grant (an “83(b) Election”). A Director shall only make an 83(b)
Election in accordance with requirements of the Committee relating to 83(b)
Elections. The Company is authorized to withhold from any cash or Stock
remuneration payable to a Director any taxes required to be withhold by the
Company.

* * *

 

- 7 -